Citation Nr: 0212943	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  01-00 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971 and from May 1976 to January 1977.  This matter comes to 
the Board of Veterans' Appeals (Board) on appeal from an 
October 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The issue of entitlement to service connection for PTSD was 
previously denied in a March 1997 Board Decision.  Although 
the November 2001 supplemental statement of the case defined 
the issue as entitlement to service connection for PTSD, 
rather than presenting the issue as whether new and material 
evidence had been submitted to reopen the claim, the issue 
has been addressed as such in the October 2000 rating 
decision and former statements and supplemental statements of 
the case, and the veteran has been provided information 
regarding the evidence necessary to substantiate such a 
claim.  The Board has a duty, under applicable law, to 
address the "new and material evidence" requirement in this 
claim.  If it is found that no new and material evidence has 
been submitted, the merits of the claim may not be 
considered.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 
83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In January 1989, the Board denied entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia and PTSD.  No appeal was initiated from this 
action.

3.  The evidence received since the January 1989 Board 
decision includes evidence that is cumulative and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
schizophrenia.

4.  In March 1997, the Board denied entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.  No appeal was initiated from this action.

5.  The evidence received since the March 1997 Board decision 
includes evidence that is cumulative and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.


CONCLUSIONS OF LAW

1.  The January 1989 Board decision is final; new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for a psychiatric 
disorder to include schizophrenia.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).

2.  The March 1997 Board decision is final; new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a psychiatric disorder 
to include PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

At the outset of the veteran's claim, the veteran was 
informed of the evidence necessary to substantiate his 
claims.  The November 2000 Statement of the Case and the 
November 2001 Supplemental Statement of the Case provided 
notice to the veteran of what the evidence of record 
revealed.  Additionally, these documents provided notice why 
this evidence was insufficient to award the benefit sought. 
Furthermore, development letter in January and April 2001 
informed the veteran of the evidence he needed to provide.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.


Factual Background

An August 1981 rating decision denied service connection for 
schizophrenia because it was not first manifest in service or 
within one year of his discharge and further denied service 
connection for a personality disorder as a constitutional or 
development abnormality not considered a disability under VA 
law.  The veteran did not appeal the decision.  The veteran 
raised a claim for service connection for a nervous condition 
as a residual of exposure to Agent Orange in October 1986.  A 
March 1987 rating decision denied service connection for 
schizophrenia as a residual of Agent Orange exposure.  An 
August 1987 Board decision found that the veteran had not 
submitted new and material evidence and denied his claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.  In September 1987, the 
veteran submitted his initial claim for service connection 
for PTSD.  A January 1989 Board decision found that new and 
material evidence had not been submitted to reopen a claim 
for an acquired psychiatric disorder and that the veteran did 
not have PTSD has a result of his Vietnam experiences.  The 
veteran did not appeal that decision.

The evidence before the Board at the time of the January 1989 
decision included service medical and personnel records, as 
well as VA treatment records and examination reports, dating 
from June 1975 to February 1988 and private treatment records 
and private physician statements, dating from December 1976 
to January 1988. 

The veteran's service medical records (SMRs) show no 
complaints, findings, treatment or diagnoses during his first 
period of service.  

A June 1975 VA general medical examination, after his first 
period of service shows that his psychiatric evaluation was 
normal.

His May 1976 induction medical history indicates no 
psychiatric complaints and the accompanying examination 
report shows his psychiatric evaluation was normal.  During 
his second period of service, the veteran was admitted to 
Halifax County Mental Health Center and diagnosed with an 
adjustment reaction and depressive neurosis.  He was also 
hospitalized at a VA facility in December 1976 and diagnosed 
with reactive depression.  He was transferred to a military 
hospital.  The December 1976 Report of the Medical Board 
shows, after an adequate period of observation and treatment, 
a conference of staff psychiatrist diagnosed chronic, 
moderate immature personality that existed prior to 
enlistment.  The Board found the veteran unsuitable for 
further military service and recommended he be discharged 
from service.  

August 1980 treatment records from Cherry Hospital show the 
veteran was admitted after having been mentally sick for 
several months.  The final diagnosis was paranoid 
schizophrenia.  

Extensive VA and private treatment records, dating from April 
1981 through January 1988 show ongoing treatment primarily 
for paranoid schizophrenia, but also for anxiety and 
depression.  VA psychiatric examinations, conducted in July 
1981, June 1984 and February 1988 all reveal diagnoses of 
schizophrenia.

Statements from the veteran's mother and sister, submitted in 
November 1987, were also of record.  His mother stated that 
he had not been himself since service, but had been in 
control until 1981.  His sister stated that he talked 
frequently of Vietnam and was afraid to go to sleep because 
he feared being killed in his sleep.  The veteran's statement 
regarding his alleged inservice stressors was also of record.

The evidence added to the record since the January 1989 Board 
decision and prior to the March 1997 Board decision includes 
VA and private treatment records, dating from April 1988 to 
October 1995, as well as VA psychiatric and psychological 
examinations dated in November 1994, and an August 1984 
Social Security Administration award and the medical evidence 
it was based on.  

The majority of the VA and private treatment records merely 
show ongoing treatment for diagnosed schizophrenia.  However, 
evaluations conducted by R. K. Bowman, M.D., in December 1983 
and March 1984 for North Carolina Disability Determination, 
note the veteran's history of trouble with his nerves since 
his service in 1968.  Dr. Bowman described the veteran as "a 
fair historian, at best."  The diagnosis for both 
evaluations was chronic paranoid schizophrenia with 
depressive features.  March 1994 and January 1995 statements 
from one of the veteran's private physicians, R. E. Frazier, 
M.D., indicate the veteran had PTSD and possible chronic 
schizophrenia.  Likewise, an April 1994 VA treatment record 
indicates the veteran was to continue initial screening and 
evaluation to rule out PTSD.  November 1994 VA psychiatric 
and psychological examination reports, based on evaluation 
and administration of appropriate questionnaire and other 
psychological tests, as well as a review of the veteran's 
claims files, found there was no apparent indication that the 
veteran had PTSD-like symptoms or diagnoses, and the examiner 
found that the veteran did not report clear traumatic 
stressors which were reexperienced.  The diagnosis was 
chronic paranoid schizophrenia.  An October 1995 psychiatric 
evaluation, conducted at Ahoskie Behavioral Medicine, and 
based on the veteran's history, diagnosed PTSD and 
schizophrenia.

The March 1997 Board decision denied service connection for 
an acquired psychiatric disorder, to include PTSD, as there 
was no indication that his diagnosed PTSD was a result of 
exposure to herbicides in Vietnam, as he then contended.

The evidence added to the record since the March 1997 Board 
decision, includes VA and private treatment records, dating 
from February 1997 to April 2001, as well as a VA psychiatric 
examination dated in August 2000.  Although the majority of 
the VA and private treatment records continue to show ongoing 
treatment for diagnosed schizophrenia, a December 1997 VA 
progress note indicates an assessment of questionable PTSD 
and a March 1998 VA discharge summary shows discharge 
diagnoses of chronic paranoid schizophrenia and rule-out 
PTSD.  An August 2000 fee-basis VA examination report, based 
on a review of the veteran's records as well as an 
evaluation, ruled out PTSD.  The examiner felt that the 
majority of the veteran's symptoms were a result of his 
paranoid schizophrenia and noted the veteran was unable to 
fully describe a trauma, which would lead to PTSD.  The 
diagnoses included paranoid schizophrenia and alcohol abuse.  
A March 2001 VA progress note indicates the veteran was 
seeking service connection for PTSD and that he had not 
mentioned PTSD symptoms before.  The differential diagnosis 
did however include schizophrenia and PTSD.  An April 2001 VA 
comprehensive psychological evaluation was conducted to 
clarify the veteran's psychiatric diagnosis.  The veteran's 
study results were notably inconsistent with typical PTSD 
profiles.  He did have legitimate distress and avoidance 
symptoms of PTSD in relation to childhood trauma.  The 
diagnoses were paranoid schizophrenia, recurrent major 
depressive disorder and nicotine dependence.   

The veteran's statements regarding his alleged inservice 
stressors, as well as additional service personnel records 
were also added to the record.

Analysis

Given that the Board's 1989 and 1997 decisions are final, 
they are not subject to revision in the absence of a showing 
of clear and unmistakable error.  Furthermore, the claims may 
not be reopened and allowed and claims based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7104.  
However, if new and material evidence is presented or secured 
with respect to any claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

With regard to the veteran's claim to reopen his claim of 
entitlement to service connection for schizophrenia, the 
Board finds that the VA treatment records and examination 
reports, as well as the private treatment records and 
evaluations, submitted after the January 1989 Board decision 
are not so significant that they must be considered in order 
to fairly decide the merits of the claim.  The additional 
records are overwhelmingly cumulative of the evidence noted 
at the time of the January 1989 decision.  These new records 
include no evidence that the veteran's schizophrenia was 
first manifest during or within one year of his discharge 
from service or that it is etiologically linked to his 
service.  With regard to the 1983 and 1984 evaluations 
conducted by Dr. Bowman, the Board finds that this evidence 
is new, noncumulative, and relevant to the issue at hand.  
These medical records include the veteran's self-related 
history of an inservice onset of nervousness, and the 
physician's description of the veteran as being, at best, a 
fair historian.  In this respect, the Board notes that 
evidence which is simply information recorded by a medical 
examiner unenhanced by any additional medical comment by that 
examiner does not constitute "competent medical evidence" 
and cannot enjoy the presumption of truthfulness as to the 
determination whether evidence is "new and material" for 
purposes of reopening a claim.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  The veteran' s own belief that his 
schizophrenia had its onset in service or is the result of 
his exposure to herbicides in Vietnam is not probative as he 
is not shown to have the medical expertise sufficient to 
render an opinion as to what is essentially a question of 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Likewise, in considering the veteran's claim to reopen his 
claim of entitlement to service connection for PTSD, the 
Board finds that the VA treatment records and examination 
reports, as well as the private treatment records and 
evaluations, submitted after the March 1997 Board decision 
are not so significant that they must be considered in order 
to fairly decide the merits of the claim.  The additional 
records are cumulative of the evidence of record at the time 
of the March 1997 decision, which included diagnoses of PTSD.  
These new records show only differential and questionable 
diagnoses of PTSD and often request further evaluation to 
determine a diagnosis.  Follow-up evaluations, also added to 
the record, and based in part, on a review of the veteran's 
claims file, have definitively ruled out a diagnosis of PTSD.  
The veteran' s own belief that he has PTSD as a result of his 
Vietnam experiences is not probative as he is not shown to 
have the medical expertise sufficient to render an opinion as 
to what is essentially a question of medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  


ORDER

New and material evidence not having been submitted, the 
veteran's claims for service connection for schizophrenia and 
PTSD are not reopened.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

